Citation Nr: 1228907	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  08-25 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss, to include whether a reduction of an evaluation from 10 percent to a non-compensable rating for bilateral hearing loss was proper.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis, left knee.

3.  Entitlement to an evaluation in excess of 10 percent for residuals of post-operative meniscectomy, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 and October 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran's claims file has since been transferred to the RO in Montgomery, Alabama.

The Board notes that, although the Veteran requested a hearing before the Board on his July 2008 formal appeal (VA Form 9), the Veteran withdrew his hearing request in a signed statement received on September 8, 2011.


FINDINGS OF FACT

1.  An August 2002 VA examination reflected Level VI hearing for the right ear and Level VI hearing for the left ear.

2.  In November 2002, service connection was established for bilateral hearing loss, effective May 2002, and an evaluation of 10 percent was assigned.

3.  In August 2006, the RO informed the Veteran that it was proposing to reduce the disability evaluation for bilateral hearing loss from 10 percent disabling to a non-compensable rating.  

4.  In October 2006, the RO issued a rating decision that decreased the rating for bilateral hearing loss from 10 percent disabling to a non-compensable rating, effective February 1, 2007.

5.  The Veteran was afforded VA examinations in May 2006, July 2007, and August 2011 that revealed Level II hearing impairment in the left and right ear.

6.  Degenerative arthritis, left knee, is not manifested by x-ray evidence involving 2 or more major joints, flexion limited to 30 degrees, extension limited to 10 degrees, ankylosis, or slight recurrent subluxation or lateral instability.

7.  Residuals of post-operative meniscetomy, left knee, do not result dislocation of the semilunar cartilage with frequent episodes of locking and effusion.


CONCLUSIONS OF LAW

1.  The reduction of an evaluation from 10 percent to a non-compensable rating, effective February 1, 2007, for bilateral hearing loss was proper.  38 U.S.C.A. §§ 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.85, 4.86, Diagnostic Code 6100 (2011).

2.  The criteria for a compensable evaluation for hearing loss have not been met.   38 U.S.C.A. §§ 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 4.10, 4.85, 4.86, Diagnostic Code 6100 (2011).

3.  The criteria for an evaluation in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2011).

4.  The criteria for an evaluation in excess of 10 percent for retropatellar syndrome and patellofemoral arthroplasty residuals, left knee, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  In January 2006, prior to its adjudication of the claims at issue, the RO provided notice to the Veteran regarding VA's duty to notify and to assist.   As his claims are denied herein, notification of how VA determines disability ratings and effective dates is rendered moot.  This letter accordingly addressed all notice elements and predated the initial adjudication by the RO.  

The Board next notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for degenerative arthritis, left knee.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Thus, because the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  


With regard to the rating reduction at issue, there are specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i), which are applicable to reductions in ratings.  38 C.F.R. § 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings.  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e). 

When the procedures of 38 C.F.R. § 3.105(e) are applicable, VA must comply with those provisions rather than the notice and duty provisions in the VCAA.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence which may be used in such determinations). 

In this case, the requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disabilities addressed herein were properly carried out by the RO.  In August 2006, the RO notified the Veteran of a proposed rating reduction (issued in an August 2006 rating decision) for bilateral hearing loss.  The RO instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced.  The RO took final action to reduce the disability ratings addressed herein in a October 2006 rating decision, in which the rating for bilateral hearing loss was reduced from 10 percent to non-compensably rated, each effective February 1, 2007.  The RO informed the Veteran of this decision by letter dated November 3, 2006. 

The Veteran's service treatment records and available pertinent post-service medical records have been obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As such, there is no indication in the record that any additional evidence, relevant to the issue during this period, is available and not part of the record.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was most recently afforded VA examinations in connection with his claims in August 2011.  Although the Veteran's representative argued in an April 2012 Brief that the audiological examination was in adequate because a review of the file was not conducted.  Such is not necessarily fatal in determining the adequacy of a VA examination. The probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Here, all of the examinations were thorough, and well reasoned, and took into account the Veteran's personal history/complaints.  The examination results obtained in this case are adequate, as the examination reports were predicated on a reading of pertinent medical records and provided findings relevant to the applicable rating criteria.  

The Board therefore finds that no further notice or assistance is required to fulfill VA's duty to assist in the development of either claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Law and Analysis

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2011). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the evidence of record does not establish additional, distinct time periods in which any issue on appeal resulted in symptoms that would warrant an additional staged rating.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2011).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  

Bilateral Hearing Loss

Where the reduction in evaluation of a service-connected disability is considered warranted, and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  As noted above, all applicable notice procedures have been satisfied in this instance.  See 38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. § 3.105(e) (2011).

The criteria governing certain rating reductions for certain service-connected disabilities is found in 38 C.F.R. § 3.344.  The Court stated that this regulation applied to ratings that had been continued for long periods of time at the same level (five years or more).  See Brown v. Brown, 5 Vet. App. 413 (1993).  When a rating has continued for an extended period at the same level, any rating reduction is valid only if, after a review of the entire record of examinations and the medical-industrial history, it is based upon an examination that is at least as complete as the examination(s) that formed the basis for the original rating.  See 38 C.F.R. § 3.344(a); see also Kitchens v. Brown, 7 Vet. App. 320, 324 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  On the other hand, if a disability has not stabilized or is likely to improve, a reexamination disclosing improvement will be sufficient to warrant a reduction in rating.  See 38 C.F.R. § 3.344(c). 

In the present case, the 10 percent rating for bilateral hearing loss was in place for less than 5 years, and thus the provisions of 38 C.F.R. § 3.344(a), (b) pertaining to stabilization of disability evaluations (material and sustained improvement)  do not apply.  See 38 C.F.R. § 3.344(c) (2011).  Nevertheless, the Court noted in Brown that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421.

The Board further notes that 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21; see also 38 C.F.R. §§ 4.2, 4.10 (2011).  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  See Brown, 5 Vet. App. at 421.

With respect to the Veteran's service-connected sensorineural hearing loss, the Rating Schedule provides a table for rating purposes to determine a Roman numeral designation (I through XI) for hearing impairment, established by a State-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz (divided by four).  See 38 C.F.R. Part 4; see also 38 C.F.R. § 4.85, Table VI (2011).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The horizontal row represents the ear having the poorer hearing, and the vertical column represents the ear having the better hearing.  See Id.  

Notwithstanding the above, regulations codified at 38 C.F.R. § 4.86 provide for two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under section 4.85, due to the fact that the speech discrimination test may not reflect the severity of impairment of communicative functioning which these veterans experience.  Under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Also, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(b) (2011).  

A review of the evidence of record reveals that the Veteran was afforded VA audiological examinations for compensation purposes in August 2002, April 2005, May 2006, July 2007, and August 2011.  In August 2002, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
70
80
80
LEFT
55
65
75
85
80

The puretone threshold average was 71in the Veteran's right ear and 76 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent, bilaterally.  Under the applicable schedular criteria, the findings above represent Level II hearing impairment in the right ear and Level II hearing impairment in the left ear, under Table VI.  Under Table VIA, applicable here because each result is 55 decibels or more from 1000 Hz through 4000 Hz, each ear is Level VI.  These scores were used to assign the Veteran a compensable rating pursuant to Table VII.  

In April 2005, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
65
75
75
LEFT
55
55
75
70
75

The puretone threshold average was 68 in the Veteran's right ear and 69 in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear, and 84 percent in the left.  The findings above represent Level II hearing impairment in the right ear and Level III hearing impairment in the left ear, under Table VI.  Under Table VIA, again applicable here because each result is 55 decibels or more from 1000 Hz through 4000 Hz, each ear is Level V.  These scores also supported the assignment of a compensable rating.

In May 2006, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
40
45
LEFT
30
30
40
45
50

The puretone threshold average was 38 in the Veteran's right ear and 41 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent, bilaterally.  Under the applicable schedular criteria, the findings above represent Level I hearing impairment in the right ear and Level I hearing impairment in the left ear, under Table VI.  Application of 4.86 was no longer applicable.  

In July 2007, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
45
45
LEFT
30
30
40
45
50

The puretone threshold average was 40 in the Veteran's right ear and 41 in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent, bilaterally.  Under the applicable schedular criteria, the findings above represent Level II hearing impairment in the right ear and Level II hearing impairment in the left ear, under Table VI.  

In August 2011, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
25
30
LEFT
15
10
25
30
35

The puretone threshold average was 20 in the Veteran's right ear and 25 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent, bilaterally.  The examiner indicated that the use of the speech discrimination score was not appropriate because of language difficulties, cognitive problems, and inconsistencies demonstrated by the Veteran.   Because the examiner was unable to perform the CNC test, under the applicable schedular criteria, the findings above represent Level I hearing impairment in the right ear and Level I hearing impairment in the left ear, under Table VIA.  

After examining the evidence of record prior to the rating reduction (VA examinations in August 2002 and April 2005), the Board notes that compensable ratings were applicable at that time.  However, from the May 2006 VA examination forward, when combined on Table VII, the highest designation of the right ear (Level II), coupled with the highest designation of the right ear (Level II) results in a non-compensable disability rating based on the results of the VA examinations of record.  Since the May 2006 VA audiological examination, testing results continue to demonstrate non-compensable hearing loss when applied to VA rating criteria, representing sustained improvement for a period of more than six years.  The Board has also reviewed the Veteran's VA outpatient treatment records that demonstrate treatment for hearing loss.  Unlike the VA examination report, the outpatient treatment reports did not include audiograms or the comprehensive information necessary to evaluate the Veteran's disability in the context of the rating criteria.  Thus, the records do not contain sufficient evidence by which to assign a higher rating.


Although the Veteran claimed that he was still unable to hear well, the mechanical application of the rating criteria nevertheless results in no more than a non-compensable rating for bilateral hearing loss.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The reduction from 10 percent to a non-compensable rating was proper in October 2006. A higher rating is also not warranted at any time during the pendency of this appeal, pursuant to the VA rating schedule.

It is important to note that the results of the above audiometric testing do not signify the absence of a disability associated with the Veteran's hearing loss.  However, the degree to which this disability affects the average impairment of earnings, according to the Rating Schedule, results in a non-compensable disability rating.  See Id.; 38 U.S.C.A. § 1155.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such, a compensable evaluation for the Veteran's service-connected left-ear hearing loss is not warranted, and the reduction from 10 percent to a non-compensable rating was proper.

The above determination is based upon consideration of applicable rating provisions.  The VA examination reports described the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board has reviewed the arguments of the Veteran's representative, contained within an April 2012 Brief, in which he argued that the Veteran's hearing loss created a debilitating condition, unfaithfully replicated by the controlled environment of a VA audiological examination.  However, such effects do not take the Veteran's case outside the norm as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


Left knee

When determining the severity of musculoskeletal disabilities such as the ones at issue, which are at least partly rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when her symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995),  see also 38 C.F.R. §§ 4.40, 4.45 (2011).

In the present case, the Veteran is currently service-connected for left knee degenerative joint disease, as well as post operative meniscetomy of the left knee, each currently evaluated as 10 percent disabling, pursuant to Diagnostic Codes 5010 and 5259, respectively.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be non-compensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The criteria for rating traumatic arthritis under this code directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

With respect to limitation of motion, normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  See 38 C.F.R. § 4.71, Plate II (2011).  With the foot at a 90 degree angle to the ankle, as the neutral or starting position, a normal (full) range of ankle motion is defined as follows: from 0 degrees to 20 degrees of dorsiflexion and from 0 degrees to 45 degrees of plantar flexion.  Id.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2011).  Diagnostic Code 5260 is applicable when the evidence demonstrates limitation of flexion.  Diagnostic Code 5260 provides for a 10 percent evaluation when flexion is limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  

Diagnostic Code 5261 provides for a 10 percent evaluation when extension is limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

Separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  See Id.

Diagnostic Code 5259 provides a maximum disability rating of 10 percent for removal of semilunar cartilage, which is symptomatic, of which the Veteran is currently in receipt.  Diagnostic Code 5258 contemplates dislocation of the semilunar cartilage, with frequent episodes of locking, pain, and effusion to the joint, and provides a rating of 20 percent.

The VA General Counsel  has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  However, when a knee disorder was already rated under DC 5257, the Veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis. See VAOPGCPREC 23- 97.  The General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis may also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Thus, where additional disability is shown, a veteran rated under DC 5257 can also be compensated under DC 5003 and vice versa.

With respect to instability, Diagnostic Code 5257 provides for a 10 percent evaluation where there is mild recurrent subluxation or lateral instability, a 20 percent evaluation where there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation where there is severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  

The Board notes that the rating schedule does not define the terms "mild," "moderate," or "severe."  Therefore, when rating for laxity under Diagnostic Code 5257, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  See 38 C.F.R. § 4.6 (2011).

While scarring is present in the area of the left knee, that disability is service-connected and not presently on appeal.  Therefore, the Board will not discuss the Veteran's surgical scars within the context of this decision.

During the pendency of this appeal, the Veteran was afforded multiple VA examinations to address his left knee disabilities.  In April 2005, the Veteran reported a recurrence of pain and occasional swelling of the left knee over the past 2-3 years, with some weakness.  He denied any instability or giving way, locking, fatigability, heat or redness (effusion), or lack of endurance.  He had not sought medical treatment for the knee at the time of the examination.  He denied flare-ups, and crutches, braces, and canes were not required.  He denied any episodes of dislocation or recurrent subluxation, and there were no signs or symptoms of inflammatory arthritis.

On examination, there was slight crepitation and pain during motion.  There was no swelling present.  The knee was stable, with no varus of valgus relaxation.  Anterior and posterior drawer tests were negative, as was McMurray's sign.  Flexion was from 0-130 degrees with stiffness and pain at the extremes.  Extension was to 0 degrees.  Following repetitions, active and passive range of motion remained at 0-130 degrees.  Station and gait were steady.  He was diagnosed with degenerative arthritis, left knee, status post left knee surgery in 1976.

The Veteran was afforded an additional VA examination in May 2006.  The examiner noted that x-rays of the left knee were normal in August 2005.  An October 2005 MRI noted a small joint effusion, as well as focal medial chondromalacia, consistent with a complex tear involving the mid and posterior body of the lateral meniscus.  It was also noted that a report from November 2005 indicated that no malalignment was present, with a full range of motion, and that the Veteran was diagnosed with posttraumatic arthritis, left knee.  

At the time of the May 2006 examination, the Veteran reported knee surgery in 1977, subsequent to a 1972 in-service accident.  He also reported that he recently received injections to the left knee on two occasions, without success.  He denied any left knee dislocations ore recurrent patellar subluxations.  He indicated that he did not rely on an orthopedic splint, or ambulate with the assistance of any device.  Instead, he noted daily intrapatellar discomfort, stating that it was an ache.  This occurred following prolonged standing or walking.  He also noted daily stiffness and occasional swelling.  He experienced left knee weakness, and giving way, 1-2 times per week.  He denied locking, fatigability, or loss of endurance.  He reported two flare-ups over the prior 12 months.  The Veteran noted that he had not missed work due to left knee symptoms, and that symptoms did not interfere with his recreational activities.  

On examination, his gait was slightly antalgic, and his shoes showed symmetrical wear and tear. There was no atrophy of the left leg, joint effusion at the left knee, or inflammation.  The knee was tender to palpation.  There was no guarding or ligamentous laxity, and McMurray's sign was negative.  There was no crepitus on motion.  Range of motion was 120 degrees of flexion, with pain at 110 degrees, and extension was to 0 degrees without pain.  Repetitive motion did not result in additional fatigability, loss of endurance, incoordination, loss of strength, or change in range of motion.  The Veteran was diagnosed with patellofemoral and medial compartmental chondromalacia (degenerative joint disease), post open left knee surgery.

In October 2006, following a diagnosis of a left lateral meniscal tear, the Veteran underwent a left knee arthroscopy with partial lateral meniscetomy and chondroplasty of the patellofemoral joint.

The next VA examination was conducted in June 2007.  At that time, the examiner noted that the Veteran underwent a surgical procedure in October 2006.  The Veteran reported that he was able to go fishing on a daily basis during the summer, and that the pain over the left knee is principally noted on weight bearing.  He was not able to go up stairs, squat, or kneel.  He was not wearing a knee brace at the time of the examination, but stated that he did wear a brace.  Occasional use of a cane was noted as well.  

On examination, his gait was normal and he did not have a discernable limp.  Standing, the alignment of the knee and leg was normal.  The knee was stable.  Drawer signs and Lachman's test were negative.  There was no instability medially or laterally.  On palpation, the knee was tender.  Subluxation and dislocation were not noted on movement.  The examiner noted full range of motion, with flexion to 115 degrees, with pain at 90 degrees.  Extension was to 0 degrees.  Pain increased with repetitive testing, but did not start until 115 degrees of flexion.  The Veteran was diagnosed with osteoarthritis, left knee, status post arthroscopy with a partial lateral meniscectomy and chondroplasty of the patellofemoral joint.  

The most recent VA examination was conducted in August 2011.  The Veteran complained of left knee pain with locking up, swelling, tenderness, and giving way.  Some falls were also reported.  Subsequent to the Veteran's 2006 surgery, he reported frequent episodes of pain and effusion.  On examination, tenderness was noted on palpation.  Joint stability was normal.  Left knee flexion was to 70 degrees, with extension to 0 degrees, with no objective evidence of painful motion in this range.  Past this range, pain on motion was noted.  Repetition did not result in a limitation of motion.  There was no weakened movement, excess fatigability, incoordination, swelling, deformity, atrophy, instability, or disturbance of locomotion.  Strength was 4/5.  X-ray evidence indicated minimal patellofemoral arthritis with minimal to mild medial femoral subluxation.

The Board has also reviewed the Veteran's VA outpatient treatment records, as well as private medical records, that show treatment for his left knee disabilities, to include a left knee arthroscopy performed in October 2006.  However, the records do not contain findings more severe than those demonstrated during the VA examinations of record.

Based on the objective evidence of record, the Board is unable to grant an increased rating, based on either disability, for the left knee.  The medical evidence of record does not support a rating in excess of 10 percent for arthritis, pursuant to Diagnostic Code 5010, as x-ray evidence of arthritis in two or more major joints of the left leg, or incapacitating exacerbations, have not been demonstrated.  A higher rating under Diagnostic Code 5010 is not warranted for the Veteran's left knee disability.  

Further, at its worst, flexion of the knee was to 70 degrees, unchanged following repetitive testing in August 2011.  There was objective evidence of pain at 70 degrees.  Extension of the knee has consistently been to zero degrees.  Such does not support the assignment of a higher rating or separate compensable evaluations.

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca.  While evidence shows that the Veteran has some limitation of motion, there is a lack of objective medical evidence showing that the Veteran suffers any additional measurable functional loss and/or limitation of motion during flare-ups or with use above and beyond the limitation already considered.  Such was clearly considered and addressed by the VA examiners.

Next, while the Veteran reported some instability during the most recent VA examination, objective testing indicated that the left knee joint was stable during each VA examination.  Stability of the knee has been consistently demonstrated throughout the appeal period.  As such, a higher evaluation, or separate compensable rating, pursuant to Diagnostic Code 5257 is not warranted.

Regarding the Veteran's October 2006 surgery, while symptoms such as pain, locking, and effusion were reported, there is no evidence within the record to demonstrate a dislocation of the semilunar cartilage.  Such has not been objectively demonstrated on physical examination, in the outpatient treatment records, or by X-ray.  Indeed, with the exception of his well-documented complaints of pain, the record does not support the Veteran's assertions of experiencing frequent episodes of locking or effusion.  The outpatient treatment records and VA examination reports are essentially silent in this respect.  His testimony in that regard is thereby not deemed credible.  As such, the assignment of a higher rating (20 percent) is not warranted per Diagnostic Code 5828.

In addition, as the evidence of record fails to demonstrate ankylosis or impairment of the tibia or fibula, the Veteran is not entitled to a separate or higher rating under Diagnostic Codes 5256 or 5262.  38 C.F.R. § 4.71a.  

In reaching the above conclusions, the Board has also not overlooked the Veteran's statements in support of his claim.  In this regard, the Veteran is credible to report on factual matters of which he has first-hand knowledge, e.g., experiencing instability and pain in the left knee, as well as a decrease in hearing.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disabilities in question, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have, and these types of findings are not readily observable by a layperson.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Furthermore, the Board finds the objective medical findings and opinions provided by the experts at the Veteran's VA examinations should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

Other considerations

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242   (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111   (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization. If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted. Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted. See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9   (1996); Floyd v. Brown, 9 Vet. App. 88, 96   (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995).

Further, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  He reported in June 2007 that he retired in 2001.  He has nowhere indicated that he has been rendered unemployable as a result of his knee disorder or hearing loss.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised. See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001).  

Conclusion

With regard to the Veteran's claims for increased evaluations, as well as the propriety of a rating reduction for hearing loss, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Here, the preponderance is against the Veteran's claims, and therefore entitlement to an evaluation in excess of 10 percent for left knee degenerative joint disease, as well as an evaluation for residuals of residuals of post-operative meniscetomy, left knee, must be denied.  In addition, a compensable evaluation for bilateral hearing loss is not warranted, and the reduction from 10 percent to a non-compensable rating for this disability was proper.


ORDER

The reduction of an evaluation from 10 percent to a non-compensable rating for bilateral hearing loss was proper; and, the appeal as to this issue is denied.

Entitlement to a compensable rating for bilateral hearing loss is denied.

Entitlement to an evaluation in excess of 10 percent for degenerative arthritis, left knee, is denied.

Entitlement to an evaluation in excess of 10 percent for residuals of post-operative meniscetomy, left knee, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


